IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-55,762-08


IN RE JOSEPH BARNARD HINES, Relator





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 98-06638J IN THE 313TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed petitions under Section
58.003(h) of the Family Code to inspect his sealed juvenile record and that the trial court has not
ruled on his petitions. 	
	Respondent, the Judge of the 313th District Court of Harris County, shall file a response with
this Court and state whether Relator properly filed petitions under Section 58.003(h), when they were
filed, and whether the trial court has ruled on them.  Respondent's answer shall be submitted within
30 days of the date of this order.  This application for leave to file a writ of mandamus will be held
in abeyance until Respondent has submitted response.

Filed: August 21, 2013
Do not publish